                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAVID E. HANLEY, #928676,   )
                            )
         Plaintiff,         )
                            )
vs.                         )                            Case No. 3:21-cv-00259-SMY
                            )
ALTON MENTAL HEALTH CENTER, )
et al.,                     )
                            )
         Defendants.        )

                                ORDER DISMISSING CASE
YANDLE, District Judge:

        This matter is before the Court for case management. Plaintiff David E. Hanley, a detainee

at the Alton Mental Health Center, filed the instant lawsuit pursuant to 42 U.S.C. § 1983 for alleged

deprivations of his constitutional rights. The Complaint did not survive screening because Plaintiff

failed to state a claim for relief, and the Court dismissed the Complaint without prejudice pursuant

to 28 U.S.C. § 1915A. (Doc. 12). Plaintiff was granted leave to file a First Amended Complaint

on or before July 1, 2021 and was warned that failure to do so would result in dismissal with

prejudice for failure to state a claim for relief, failure to comply with a court order, and/or for

failure to prosecute his claims. (Id.).

        The deadline to file a First Amended Complaint has passed and Plaintiff has not filed the

pleading or requested another extension. Accordingly, this case is DISMISSED with prejudice

for Plaintiff’s failure to state a claim for relief, failure to comply with the Court’s Order, and failure

to prosecute his claims. Fed. R. Civ. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); Lucien v. Breweur, 9 F.3d 26, 29 (7th Cir.

1993) (dismissal for failure to prosecute is presumptively with prejudice). Because the Complaint
failed to state a claim upon which relief may be granted, this dismissal shall count as a strike for

purposes of 28 U.S.C. 1915(g). The Clerk of the Court is DIRECTED to enter final judgment

and to close this case.

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. Fed. R. App. P. 4(a)(1)(A). A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline.

FED.R.APP.P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days

after the entry of the judgment, and this 28-day deadline cannot be extended.

       If Plaintiff chooses to appeal, he will be liable for the $505.00 appellate filing fee

irrespective of the outcome of the appeal. See FED.R.APP.P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons

v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008). A motion for leave to appeal in forma pauperis

must set forth the issues Plaintiff plans to present on appeal. See Fed. R. App. P. 24(a)(1)(C). If

the appeal is found to be nonmeritorious, Plaintiff may incur a “strike” under 28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed, thus any balance on the filing fee remains due and payable. See

28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       IT IS SO ORDERED.

       DATED: July 12, 2021


                                                       s/ Staci M. Yandle_____
                                                       STACI M. YANDLE
                                                       United States District Judge




                                                  2
